Exhibit 10.4

 

THIRD AMENDMENT TO
AMENDED AND RESTATED LEASE AGREEMENT NO. 3

 

THIS THIRD AMENDMENT TO AMENDED AND RESTATED LEASE AGREEMENT NO. 3 (this
“Amendment”) is made and entered into as of January 17, 2019, by and between HPT
TA PROPERTIES TRUST, a Maryland real estate investment trust, and HPT TA
PROPERTIES LLC, a Maryland limited liability company, as landlord (collectively,
“Landlord”), and TA OPERATING LLC, a Delaware limited liability company, as
tenant (“Tenant”).

 

W I T N E S S E T H:

 

WHEREAS, Landlord and Tenant are parties to that certain Amended and Restated
Lease Agreement No. 3, dated as of June 9, 2015, as amended by that certain
First Amendment to Amended and Restated Lease Agreement No. 3, dated as of
September 23, 2015, and that certain Second Amendment to Amended and Restated
Lease Agreement No. 3, dated as of June 22, 2016 (as so amended, the “Lease”);

 

WHEREAS, Landlord is selling to Tenant, and Tenant is acquiring from Landlord,
the Properties (this and other capitalized terms used and not otherwise defined
in this Amendment shall have the meanings given such terms in the Lease) related
to the Travel Centers identified on Schedule 1(a) attached hereto and made a
part hereof (collectively, the “Sold Properties”);

 

WHEREAS, Landlord and Tenant wish to remove the Properties related to the Travel
Centers identified on Schedule 1(b) attached hereto and made a part hereof
(collectively, the “Reallocated Properties” and, together with the Sold
Properties, collectively the “Removed Properties”) from the Lease;

 

WHEREAS, Landlord and Tenant wish to add certain land and improvements
comprising the travel centers identified on Schedule 2 attached hereto and made
a part hereof (collectively, the “Additional Properties”) to the Lease;

 

WHEREAS, in addition to amending the Lease to remove the Removed Properties from
the Lease and to add the Additional Properties to the Lease, Landlord and Tenant
wish to amend the Lease in certain other respects; and

 

WHEREAS, Guarantor is executing this Amendment solely to confirm the
continuation of the Guaranty with respect to the Lease (as amended by this
Amendment);

 

NOW, THEREFORE, in consideration of the mutual covenants herein contained and
other good and valuable consideration, the mutual receipt and legal sufficiency
of which are hereby acknowledged, Landlord and Tenant hereby agree, as of the
date of this Amendment, as follows:

 

1.                                      Removed Properties.  The Leased Property
shall exclude the Removed Properties, but notwithstanding the foregoing, Tenant
shall retain all of its obligations with respect to the Removed Properties which
are attributable to events occurring on or prior to the date hereof or which are
addressed pursuant to Section 9.5 of the Lease (as if all of the Removed
Properties

 

--------------------------------------------------------------------------------



 

remained Properties for the remainder of the Term).  In furtherance of the
foregoing, however, Tenant shall have no obligation to comply with Section 5.3
of the Lease solely with respect to the Removed Properties.

 

2.                                      Base Gross Revenues.  The defined term
“Base Gross Revenues” set forth in Section 1.9 of the Lease is deleted in its
entirety and replaced with the following: “Intentionally deleted.”

 

3.                                      Base Year.  The defined term “Base Year”
set forth in Section 1.10 of the Lease is deleted in its entirety and replaced
with the following:

 

“Base Year”  shall mean, with respect to each Property, the calendar year
identified as the Initial Base Year on Exhibit A for such Property (the “Initial
Base Year”) and/or the 2019 calendar year (the “2019 Base Year”), as applicable.

 

4.                                      Commencement Date.  The defined term
“Commencement Date” set forth in Section 1.18 of the Lease shall mean, with
respect to the Additional Properties, the date of this Amendment.

 

5.                                      Excess Gross Revenues.  The defined term
“Excess Gross Revenues” set forth in Section 1.34 of the Lease is deleted in its
entirety and replaced with the following: “Intentionally deleted.”

 

6.                                      Minimum Rent.  The defined term “Minimum
Rent” set forth in Section 1.66 of the Lease is deleted in its entirety and
replaced with the following:

 

“Minimum Rent” shall mean Forty-Four Million Four Hundred Eleven Thousand Six
Hundred Eighteen and 00/100ths Dollars ($44,411,618.00), subject to adjustment
as provided in Section 3.1.1(b).

 

7.                                      Fixed Term.

 

(a)                                 Section 2.3 of the Lease is amended to
delete the first sentence therefrom in its entirety and to replace it with the
following:

 

The initial term of this Agreement (the “Fixed Term”) shall commence on the
Commencement Date and shall expire on December 31, 2029.

 

(b)                                 Section 2.3 of the Lease is also amended to
delete the parenthetical “(but not later than December 31, 2027)” from the first
sentence of the second paragraph thereof.

 

2

--------------------------------------------------------------------------------



 

8.             Extended Terms.  Section 2.4 of the Lease is amended to delete
the second paragraph therefrom in its entirety and to replace it with the
following:

 

If and to the extent Tenant shall exercise the foregoing options to extend the
Term, the first Extended Term shall commence on January 1, 2030 and expire on
December 31, 2044 and the second Extended Term shall commence on January 1,
January 1, 2045 and expire on December 31, 2059.  All of the terms, covenants
and provisions of this Agreement shall apply to each Extended Term, except that
(x) the Minimum Rent payable during such Extended Term shall be the greater of
the Prior Rent and the Fair Market Value Rent for the Leased Property (such Fair
Market Value Rent to be determined by agreement of the parties or, absent
agreement, by an appraiser designated by Landlord) (taking into account that the
Initial Base Year and the 2019 Base Year, as applicable, shall remain unchanged)
and (y) Tenant shall have no right to extend the Term beyond December 31, 2059. 
For purposes of this Section 2.4, “Prior Rent” shall mean an amount equal to the
per annum Minimum Rent in effect on the last day of the Fixed Term or Extended
Term immediately preceding such Extended Term.  If Tenant shall elect to
exercise the option to extend the Term for the first Extended Term, it shall do
so by giving Landlord Notice thereof not later than December 31, 2028, and if
Tenant shall elect to exercise its option to extend the Term for the second
Extended Term after having elected to extend the Term for the first Extended
Term, it shall do so by giving Landlord Notice not later than December 31, 2043,
it being understood and agreed that time shall be of the essence with respect to
the giving of any such Notice.  If Tenant shall fail to give any such Notice,
this Agreement shall automatically terminate at the end of the Fixed Term or the
first Extended Term as applicable and Tenant shall have no further option to
extend the Term of this Agreement.  If Tenant shall give such Notice, the
extension of this Agreement shall be automatically effected without the
execution of any additional documents; it being understood and agreed, however,
that Tenant and Landlord shall execute such documents and agreements as either
party shall reasonably require to evidence the same.  Notwithstanding the
provisions of the foregoing sentence, if, subsequent to the giving of such
Notice, an Event of Default shall occur, at Landlord’s option, the extension of
this Agreement shall cease to take effect and this Agreement shall automatically
terminate at the end of the Fixed Term or the first Extended Term, as
applicable, and Tenant shall have no further option to extend the Term of this
Agreement.

 

9.             Additional Rent.  Section 3.1.2(a) of the Lease is amended by
deleting the first sentence therefrom in its entirety and replacing it with the
following:

 

Tenant shall pay additional rent (“Additional Rent”) with respect to each Lease
Year (or portion thereof) during the Term subsequent to the Initial Base Year,
with respect to each Property, in an amount equal to three percent (3%) of the
amount by which Gross Revenues at such Property during such Lease Year exceed
Gross Revenues at such Property during the Initial Base Year (or the equivalent
portion thereof).  In addition, Tenant shall pay Additional Rent with respect to
each Lease Year (or portion thereof) during the Term subsequent to the

 

3

--------------------------------------------------------------------------------



 

2019 Base Year, with respect to each Property, in an amount equal to one-half
percent (0.5%) of the amount by which Gross Revenues at such Property during
such Lease Year exceed Gross Revenues at such Property during the 2019 Base Year
(or the equivalent portion thereof).  For the avoidance of doubt, the payment of
Additional Rent based on Gross Revenues in excess of Gross Revenues for the
Initial Base Year and the payment of Additional Rent based on Gross Revenues in
excess of Gross Revenues for the 2019 Base Year are separate and independent
obligations.

 

10.          Deferred Rent.  Section 3.1.3(f) of the Lease is deleted in its
entirety and replaced with the following:

 

Deferred Rent.  Commencing on April 1, 2019 through January 31, 2023, Tenant
shall pay to Landlord, the total amount of Twelve Million Six Hundred Three
Thousand Eighty-Five and 00/100ths Dollars ($12,603,085.00) in sixteen (16)
equal quarterly installments of Seven Hundred Eighty-Seven Thousand Six Hundred
Ninety-Three and 00/100ths Dollars ($787,693.00) on the first Business Day of
each calendar quarter during such period.

 

11.          Exhibit A.  Exhibit A to the Lease is hereby amended by
(a) deleting the initial page entitled “EXHIBITS A-1 through A-39” therefrom in
its entirety and replacing it with the page entitled “EXHIBITS A-1 through A-42”
attached hereto, (b) deleting the legal descriptions for the Removed Properties
from Exhibits A-2, A-3, A-9, A-12, A-17, A-21 to the Lease and replacing them
with “Intentionally deleted” and (c) (d) adding Exhibits A-40, A-41 and A-42
attached to this Amendment to the end of Exhibit A to the Lease.

 

12.          Ratification.  As amended hereby, the Lease is hereby ratified and
confirmed and remains in full force and effect.

 

13.          Counterparts.  This Amendment may be executed in two or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.

 

[THE REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]

 

4

--------------------------------------------------------------------------------



 

IN WITNESS WHEREOF, Landlord and Tenant have caused this Amendment to be duly
executed, as a sealed instrument, as of the date first above written.

 

 

LANDLORD:

 

 

 

HPT TA PROPERTIES TRUST,

 

a Maryland real estate investment trust

 

 

 

 

 

 

 

By:

/s/ John G. Murray

 

 

John G. Murray

 

 

President

 

 

 

 

 

 

 

HPT TA PROPERTIES LLC,

 

a Maryland limited liability company

 

 

 

 

 

 

 

By:

/s/ John G. Murray

 

 

John G. Murray

 

 

President

 

 

 

 

 

 

 

TENANT:

 

 

 

TA OPERATING LLC,

 

a Delaware limited liability company

 

 

 

 

 

 

 

By:

/s/ Mark R. Young

 

 

Mark R. Young

 

 

Executive Vice President

 

[Signature Page to Third Amendment to Amended and Restated Lease Agreement
No. 3]

 

--------------------------------------------------------------------------------



 

Reference is made to that certain Guaranty Agreement, dated as of June 9, 2015,
given by TRAVELCENTERS OF AMERICA LLC and TRAVELCENTERS OF AMERICA HOLDING
COMPANY LLC, each a Delaware limited liability company (collectively,
“Guarantors”), to Landlord with respect to Tenant’s obligations under the Lease
(the “Guaranty”).  Guarantors hereby confirm that all references in such
Guaranty to the word “Lease” shall mean the Lease, as defined therein, as
amended by this Amendment (and any prior amendments referenced in this
Amendment), and said Guarantors hereby reaffirm the Guaranty.

 

 

GUARANTORS:

 

 

 

TRAVELCENTERS OF AMERICA LLC,

 

a Delaware limited liability company

 

 

 

 

 

 

 

By:

/s/ Mark R. Young

 

 

Mark R. Young

 

 

Executive Vice President

 

 

 

 

 

 

 

TRAVELCENTERS OF AMERICA HOLDING COMPANY LLC, a Delaware limited liability
company

 

 

 

 

 

 

 

By:

/s/ Mark R. Young

 

 

Mark R. Young

 

 

Executive Vice President

 

 

[Joinder Page to Third Amendment to Amended and Restated Lease Agreement No. 3]

 

--------------------------------------------------------------------------------



 

SCHEDULE 1(A)

 

SOLD PROPERTIES

 

Street Address

 

City

 

State

 

Landlord

3524 S. Highway 99 W.

 

Corning

 

CA

 

HPT TA Properties Trust

2510 Burr Street

 

Gary

 

IN

 

HPT TA Properties LLC

6364 Dixie Highway

 

Saginaw

 

MI

 

HPT TA Properties Trust

I-295 Exit 18 Berkley Rd.

 

Paulsboro

 

NJ

 

HPT TA Properties Trust

 

Schedule 1(A)

--------------------------------------------------------------------------------



 

SCHEDULE 1(B)

 

REALLOCATED PROPERTIES

 

Street Address

 

City

 

State

 

Landlord

1010 North 339th Avenue

 

Tonopah

 

AZ

 

HPT TA Properties Trust

981 Cassville-White Road

 

Cartersville

 

GA

 

HPT TA Properties LLC

 

Schedule 1(B)

--------------------------------------------------------------------------------



 

SCHEDULE 2

 

ADDITIONAL PROPERTIES

 

Street Address

 

City

 

State

 

Landlord

 

Exhibit

715 US 250 East

 

Ashland

 

OH

 

HPT TA Properties Trust

 

A-40

2150-2240 Beltline Blvd.

 

Columbia

 

SC

 

HPT TA Properties Trust

 

A-41

160 State Highway 77

 

Hillsboro

 

TX

 

HPT TA Properties Trust

 

A-42

 

Exhibit A

--------------------------------------------------------------------------------



 

EXHIBITS A-1 through A-42

 

Land

 

Exhibit

 

TA
Site No.

 

Property Address

 

Initial
Base Year

A-1

 

16

 

3501 Buttermilk Road, Cottondale (Tuscaloosa), AL 35453

 

2015

A-2

 

 

 

Intentionally deleted

 

 

A-3

 

 

 

Intentionally deleted

 

 

A-4

 

26

 

4265 East Guasti Road, Ontario, CA 91761

 

2015

A-5

 

228

 

2200 Ninth Street, Limon, CO 80828

 

2015

A-6

 

154

 

1875 Meriden-Waterbury Turnpike, Milldale, CT 06467

 

2015

A-7

 

247

 

P.O. Box 638, Baldwin, FL 32234

 

2015

A-8

 

258

 

2995 US Highway 17 South, Brunswick, GA 31525

 

2015

A-9

 

 

 

Intentionally deleted

 

 

A-10

 

92

 

505 Truckers Lane R.R. #7, Bloomington, IL 61701

 

2015

A-11

 

35

 

1702 West Evergreen, Effingham, IL 62401

 

2015

A-12

 

 

 

Intentionally deleted

 

 

A-13

 

173

 

5930 E. State Road 334, Whitestown, IN 46075

 

2015

A-14

 

93

 

7777 Burlington Pike, Florence, KY 41042

 

2015

A-15

 

161

 

1701 N. University Avenue, Lafayette, LA 70507

 

2015

A-16

 

216

 

5501 O’Donnell St. Cutoff, Baltimore, MD 21224

 

2015

A-17

 

 

 

Intentionally deleted

 

 

A-18

 

116

 

6100 Sawyer Road, Sawyer, MI 49125

 

2015

A-19

 

51

 

854 State Highway 80, Matthews, MO 63867

 

2015

A-20

 

181

 

6000 E. Frontage Road, Mill City, NV 89418

 

2015

A-21

 

 

 

Intentionally deleted

 

 

A-22

 

229

 

1700 U.S. Route 66 West, Moriarty, NM 87035

 

2015

A-23

 

210

 

125 Neelytown Road, Montgomery (Maybrook), NY 12549

 

2015

A-24

 

11

 

6762 St. Rt. 127, Eaton (Dayton), OH 45320

 

2015

A-25

 

87

 

3483 Libbey Road, Perrysburg (Toledo), OH 43551

 

2015

A-26

 

36

 

801 South Council Road, Oklahoma City (East), OK 73128

 

2015

A-27

 

183

 

790 NW Frontage Road, Troutdale, OR 97060

 

2015

A-28

 

213

 

10835 John Wayne Drive, Greencastle, PA 17225

 

2015

A-29

 

214

 

875 N. Eagle Valley Rd., Milesburg, PA 16853

 

2015

A-30

 

25

 

1402 E. Main Street, Duncan (Spartanburg), SC 29334

 

2015

A-31

 

157

 

4400 Peytonville Road, Franklin, TN 37064

 

2015

A-32

 

55

 

7000 I-40 East Whitaker Road, Amarillo, TX 79118

 

2015

A-33

 

235

 

8301 N. Expressway 281, Edinburg, TX 78541

 

2015

A-34

 

233

 

1700 Wilson Road, Terrell, TX 75161

 

2015

A-35

 

186

 

1100 North 130 West, Parowan, UT 84761

 

2015

A-36

 

142

 

10134 Lewison Rd., Ashland, VA 23005

 

2015

A-37

 

50

 

5901 Highway 51, DeForest (Madison), WI 53532

 

2015

A-38

 

234

 

1400 Higley Blvd., Rawlins, WY 82301

 

2015

A-39

 

376

 

1035 West State Road 42, Brazil, IN 47834

 

2017

A-40

 

701

 

715 US 250 East, Ashland, OH

 

2015

A-41

 

238

 

2150-2240 Beltline Blvd., Columbia, SC

 

2020

A-42

 

333

 

160 State Highway 77, Hillsboro, TX

 

2019

 

[See attached copies.]

 

Exhibit A

--------------------------------------------------------------------------------



 

EXHIBIT A-40

 

LAND

 

715 US 250 East
Ashland, Ohio

 

[LEGAL DESCRIPTION ATTACHED]

 

Exhibit A-40

--------------------------------------------------------------------------------



 

3.701 Ashland, OH

715 US 250 East

P.O. Box 469

Ashland, OH 44805
(TCA Site No. 701)

 

EXHIBIT A-40

 

Legal Description

 

And being part of the Northeast Quarter of Section 22, Range 16, Township 22,
also known as being all of that parcel of land conveyed to Sohio Oil Company
from Homer M. Bush by Deed Volume 550, Page 433 and more fully bounded and
described as follows to wit:

 

Commencing for reference at a pk set at the Intersection of the centerlines of
County Highway No. 1575 and State Route 250, bearing North 8 degrees, 50 minutes
and 24 seconds West 693.25 feet distant from a 3/4” iron rod found in a monument
box marking a Point of Intersection of a curve in County Road 1575;

 

Thence South 08 degrees 50 minutes 24 seconds East, 42.70 feet along the
centerline of said County Highway 1575 to a point on the North line of the
Northeast Quarter of Section 22 which is the True Place of Beginning for the
parcel of land herein described:

 

Thence, South 89 degrees 24 minutes 49 seconds East, 437.49 feet along the North
line of said Quarter Section 22 to a drill hole found in the West right-of-way
line of the ramp to Interstate Route 71;

 

Thence, South 02 degrees 53 minutes 16 seconds West, 94.22 feet along said
right-of-way line to a capped rebar set at an angle point therein;

 

Thence, South 04 degrees 25 minutes 31 seconds East, 428.36 feet along said
right-of-way line to a 5/8” rebar found at an angle point therein;

 

Thence, South 21 degrees 37 minutes 44 seconds East, 203.29 feet along said
right-of-way to a 5/8” rebar found at the Northeast corner of a parcel of land
now or formerly owned by Puissant Group, Inc. as recorded in Deed Volume 563,
Page 942;

 

Thence, South 69 degrees 13 minutes 07 seconds West, 385.86 feet along said
Puissant Group’s North line to a pk set in the centerline of said County Highway
1575 and passing over a 5/8” rebar found 53.70 feet from said centerline of
County Highway 1575;

 

Thence, Northwesterly, 519.30 feet along the arc of a curve curving to the right
and having a radius of 2864.79, a central angle of 10 degrees 23 minutes 09
seconds, and a chord of 518.59 feet bearing North 14 degrees 01 minutes 59
seconds West to a pk set at the P.T. of the curve, witnessed by a 5/8” iron pipe
found on the North line of County Road 1575 bearing North 81 degrees, 09 minutes
and 36 seconds East 25.00 feet;

 

Thence, North 08 degrees 50 minutes 24 seconds West, 352.63 feet along the
centerline of said County Highway 1575 to the true place of beginning and
containing 7.114 acres of land as

 

Exhibit A-40

--------------------------------------------------------------------------------



 

determined by a survey made under the supervision of Stephen P. Campbell P.L.S.
No. 7330 of Campbell and Associates Inc. in September of 1993.

 

The basis of Bearings for the above description are based on North 08 degrees 50
minutes 24 seconds West, as the centerline of County Highway 1575 and is the
same Bearing found in Deed Volume 550, Page 433 Ashland County Records.

 

Exhibit A-40

--------------------------------------------------------------------------------



 

EXHIBIT A-41

 

LAND

 

2150-2240 Beltline Blvd.
Columbia, South Carolina

 

[LEGAL DESCRIPTION ATTACHED]

 

Exhibit A-41

--------------------------------------------------------------------------------



 

EXHIBIT A-41

 

Legal Description

 

All that certain piece, parcel or lot of land, together with any improvements
thereon, situate, lying and being in the City of Columbia in the County of
Richland, State of South Carolina, containing approximately 29 acres, as shown
on a Land Title Survey and Partial Topographical Map prepared for Travel Centers
of America by Cox & Dinkins, Inc., dated January 9, 2007, last revised July 31,
2007, recorded August 3, 2007 in the Office of the Register of Deeds for
Richland County in Record Book 1343 at Page 1842, and having the following
boundaries and measurements shown thereon: Beginning at a Conc. mon. (o),
located at the intersection of the southern right-of-way margin of South
Beltline Boulevard and the eastern right-of-way margin of Bluff Road, this being
the Point of Beginning (P.O.B); thence turning and running along the southern
right-of-way margin of South Beltline Boulevard for the following bearings and
distances: N 68°28’14” E for a distance of 209.71 to a Conc. mon. (o); thence
turning and running in a curved line of length 147.68’ feet, (curve of radius
1663.31 feet, chord bearing of N 66°51’12” E, chord distance of 147.63 feet) to
a Conc. mon. (o); thence turning and running in a curved line of length 300.49’
feet, (curve of radius 1663.31 feet, chord bearing of N 58°56’19” E, chord
distance of 300.08 feet) to a 5/8” Rebar (o); thence turning and running in a
curved line of length 31.24’ feet, (curve of radius 1663.31 feet, chord bearing
of N 51°35’15” E, chord distance of 31.24 feet) to a 1/2” Rebar (n); thence
turning and running N 45°42’08” E for a distance of 100.45 feet to a 1/2” Rebar
(n); thence turning and running N 45°42’08” E for a distance of 123.43 feet to a
5/8” Rebar (o); thence turning and running N 45°42’08” E for a distance of 46.99
feet to a 1/2” Rebar (n); thence turning and running N 45°42’08” E for distance
of 353.10 feet to a 5/8” Rebar (o); thence turning and running N 45°38’27” E for
a distance of 60.33 feet to a 1/2” Rebar (o); thence turning and running S
57°53’27” E along property of now or formerly Commercial Credit Land Two, LLC
for a distance of 540.09 feet to a 1/2” Rebar (o); thence turning and running
along property of now or formerly The City of Columbia for the following
bearings and distances: S 13°54’23” W for a distance of 117.02 feet to a 3/4”
Pipe (o); thence turning and running S 23°48’44” E for a distance of 180.09 feet
to a 3/4” Pipe (o); thence turning and running S 01°09’23” W for a distance of
131.34 feet to a Railroad Rail (o); thence turning and running S 18°03’02” W for
a distance of 116.37 feet to a Railroad Rail (o); thence turning and running S
39°09’20” W for a distance of 42.76 feet to a 1” Pipe (o); thence turning and
running S 49°29’07” W for a distance of 188.24 feet to a Railroad Rail (o);
thence turning and running S 14°42’31” W for a distance of 249.63 feet to a
Railroad Rail (o); thence turning and running S 37°38’55” W for a distance of
287.86 feet to a Conc. mon. (o); thence turning and running S 29°23’07” W for a
distance of 14.52 feet to a Conc. mon. (o); thence turning and running along the
northern right-of-way margin of 1-77 Southeastern Beltway Exit Ramp for the
following bearings and distances: in a curved line of length 89.31 feet, (curve
of radius 473.92 feet, chord bearing of N 60°04’45” W, chord distance of 89.18
feet) to a Conc. mon. (o); thence turning and running N 54°40’56” W for a
distance of 256.89 feet to a 1/2” Rebar (o); thence turning and running in a
curved line of length 372.23 feet, (curve of radius 602.02 feet, chord bearing
of N 72°17’23” W, chord distance of 366.32 feet) to a 1/2” Rebar (n); thence
turning and running in a curved line of length 228.79 feet, (curve of radius
602.02 feet, chord bearing of S 79°06’36” W, chord distance of 227.42 feet) to a
1/2” Rebar (o); thence turning and running S 68°03’37” W for a distance of 79.77
feet to a 1/2” Rebar (o); thence turning and running N 68°31’45” W for a
distance of 72.20 feet to a 1/2” Rebar (o); thence turning and running along the
eastern right-of-way margin of Bluff Road for the following bearings and
distances: in a curved line of length 203.89 feet, (curve of radius 4082.00
feet, chord bearing of N 25°39’13” W, chord distance of 203.87 feet) to a 1/2”
Rebar (o); thence turning and

 

TAX MAP NUMBER: 13605-02-01

 

Exhibit A-41

--------------------------------------------------------------------------------



 

running in a curved line of length 68.85 feet, (curve of radius 4082.00 feet,
chord bearing of N 27°29’57” W, chord distance of 68.85 feet) to a 1/2” Rebar
(o); thence turning and running in a curved line of length 106.88 feet, (curve
of radius 4082.00 feet, chord bearing of N 29°09’16” W, chord distance of 106.87
feet) to a Conc. mon. (o); thence turning and running N 20°56’21” E for a
distance of 65.73 feet to a Conc. mon. (o); the Point of Beginning (P.O.B.).

 

This being the same property conveyed to TA Operating LLC by deed from Blanchard
Machinery Company dated August 3, 2007 and recorded August 3, 2007 in the Office
of the Register of Deeds for Richland in Book 1343 at Page 3016.

 

TAX MAP NUMBER: 13605-02-01

 

Exhibit A-41

--------------------------------------------------------------------------------



 

EXHIBIT A-42

 

LAND

 

160 State Highway 77
Hillsboro, Texas

 

[LEGAL DESCRIPTION ATTACHED]

 

Exhibit A-42

--------------------------------------------------------------------------------



 

EXHIBIT A-42

 

TA Hillsboro
US 77
Hillsboro, TX

 

Field notes for the description of a 78.302 acre (3,410,830 square feet) tract
of land, being situated in the Isabella Wingate Survey, Abstract No. 1004, and
the Robert Montgomery Survey, Abstract No. 578, in Hill County, Texas, and being
out of those same two tracts of land referenced as “First Tract” and “Second
Tract”, described in a Warranty Deed with Vendor’s Lien dated September 10,
1968, and filed for record on September 26, 1968, from V. O. Rainwater and wife,
Virginia C. Rainwater to L. N. Brown and wife, Lucretia M. Brown (Brown tract),
as recorded in Volume 488, Page 277, of the Deed Records of Hill County, Texas
(D.R.H.C.T.), with said 78.302 acre (3,410,830 square feet) tract of land being
more particularly described by metes and bounds as follows:

 

BEGINNING at an old broken concrete Highway R.O.W. monument found marking the
most easterly northwest corner of the remaining portion of said Brown “First
Tract”, said point being in the present or relocated southeasterly right-of-way
(R.O.W.) line of U.S. Highway No. 77 (a variable width R.O.W.), at its
intersection with the transitional R.O.W. line from said U.S. Highway 77 to Hill
County Road 4260 (presently a monumented 60 foot wide prescriptive county road
R.O.W.);

 

THENCE North 57 degrees 50 minutes 37 seconds East, along the common northerly
line of the remaining portion of said Brown “First Tract” and said present or
relocated southeasterly R.O.W. line of U.S. Highway No. 77, a distance of
2,869.40 feet to a 5/8 inch iron rod found marking the present most
northeasterly corner of said Brown “First Tract”, being common with the most
northwesterly corner of that certain called 13.0228 acre tract of land described
in a Warranty Deed to Teddy F. Stoffregen, as recorded in Volume 1434, Page 0043
of the Official Public Records of Hill County, Texas (O.P.R.H.C.T.);

 

THENCE South 29 degrees 51 minutes 06 seconds East, departing said southeasterly
R.O.W. line of U.S. Highway No. 77, along the easterly line of the remaining
portion of said Brown “First Tract” and common westerly line of said Stoffregen
tract, a distance of a 713.74 feet to a 1/2 inch iron rod found marking the
southwesterly corner of said Stoffregen tract, being common with the most
westerly corner of that certain called 12.33 acre tract of land described in a
Warranty Deed with Vendor’s Lien to David Wayne Fitzgerald and wife, Belinda J.
Fitzgerald, as recorded in Volume 701, Page 252 - D.R.H.C.T.;

 

THENCE South 30 degrees 20 minutes 46 seconds East, continuing along the
easterly line of the remaining portion of said Brown “First Tract” and common
most westerly line of said Fitzgerald tract, a distance of 290.19 feet to a 5/8
inch iron rod set with a yellow plastic cap stamped “THE WALLACE GROUP” (“cap”)
marking the southwesterly corner of said Fitzgerald tract, being in the existing
northerly R.O.W. line of Hill County Road 4343, with same being the old U.S.
Highway No. 77 and/or Pike Road (a 60 foot wide R.O.W., as evidenced per present
TxDOT

 

Exhibit A-42

--------------------------------------------------------------------------------



 

R.O.W. maps and the existing monumented R.O.W. - no TxDOT R.O.W. maps for the
old U.S. Highway No. 77 were found - the estimated time period was 1920’s to
late 1930’s), from which said point a 1/2 inch iron rod found bears North 44
degrees 33 minutes 35 seconds West at 2.85 feet, and from said 5/8 inch iron rod
set with “cap” a 60D nail found in the approximate centerline of Hill County
Road 4260 bears South 30 degrees 20 minutes 46 seconds East, a distance of
2,321.22 feet marking the southwest corner of that certain remainder portion of
a called 161.20 acre tract of land described in a Warranty Deed to Rodney L.
Davis and wife, Nola Jean Davis, as recorded in Volume 663, Page 85 -
D.R.H.C.T.;

 

THENCE South 51 degrees 52 minutes 28 seconds West, departing the easterly line
of said Brown “First Tract”, along said existing northerly R.O.W. line of Hill
County Road 4343 (old U.S. Highway No. 77 - Pike Road) and crossing said Brown
“First Tract”, a distance of 2,200.41 feet to a 5/8 inch iron rod set with “cap”
for corner;

 

THENCE departing said existing northerly R.O.W. line of Hill County Road 4343
(old U.S. Highway No. 77 - Pike Road) and continuing to cross said Brown “First
Tract”, being approximately parallel to and a perpendicular distance of 25.0
feet north and east of the centerline of an existing Magellan pipeline the
following four (4) courses and distances:

 

1) North 73 degrees 27 minutes 28 seconds West, a distance of 138.79 feet to a
5/8 inch iron rod set with “cap” for corner;

 

2) South 75 degrees 41 minutes 39 seconds West, a distance of 182.54 feet to a
5/8 inch iron rod set with “cap” for corner;

 

3) South 63 degrees 14 minutes 28 seconds West, a distance of 199.36 feet to a
5/8 inch iron rod set with “cap” for corner

 

4) South 55 degrees 40 minutes 50 seconds West, a distance of 439.21 feet to a
5/8 inch iron rod set with “cap” for corner in the approximate centerline of the
aforementioned Hill County Road 4260 and the existing westerly line of said
Brown tracts;

 

THENCE North 30 degrees 34 minutes 00 seconds West (Deed Call - North 30 degrees
West), along the approximate centerline of said Hill County Road 4260 and the
existing westerly line of said Brown tracts, a distance of 955.45 feet to a 5/8
inch iron rod set with “cap” marking the most westerly northwest corner of the
remaining portion of said Brown “First Tract”, said point being at its
intersection with the transitional R.O.W line from said County Road 4260 to the
aforementioned present or relocated southeasterly R.O.W. line of U.S. Highway
No. 77;

 

THENCE North 31 degrees 40 minutes 37 seconds East, along a northwesterly line
for said Brown “First Tract” and along said transitional R.O.W line, a distance
of 259.79 feet to the POINT OF BEGINNING.

 

CONTAINING within the metes recited 78.302 acres (3,410,830 square feet) of
land, of which 0.663 acre (28,871 square feet) lies within an apparent 30 foot
wide prescriptive R.O.W. for Hill County Road 4260, leaving a net of 77.639

 

acres (3,381,959 square feet) of land, more or less.

 

Exhibit A-42

--------------------------------------------------------------------------------